          Case 1:20-cr-10263-PBS Document 62 Filed 06/29/21 Page 1 of 3




                                                                                       William W. Fick
                                                                                      TEL: 857-321-8360
                                                                                     FAX: 857-321-8361
                                                                                  WFICK@FICKMARX.COM


June 29, 2021

By E-Mail
Seth Kosto, Esq.
United States Attorney’s Office
One Courthouse Way
Boston, MA 02210
[ seth.kosto@usdoj.gov ]

       RE:      United States v. Baugh and Harville, No. 20-cr-10263-PBS

Dear Seth:

        I write to request the following discovery pursuant to Rule 116.3. I expect that counsel
for Mr. Harville, copied below, may wish to join in these requests and that any subsequent
production would be provided to them as well, with the exception of materials responsive to
requests 6-8.

   1. Documents concerning or comprising any investigation of the “Fidomaster” Twitter
      account, including without limitation efforts to identify the person or persons in control
      of that account.

   2. Documents concerning or comprising any investigation of Victim 1 or Victim 2.

   3. Documents concerning or comprising any investigation of communications or other links
      between or among Victim 1 or Victim 2, on one hand, and the person(s) in control of the
      “Fidomaster” Twitter account, on the other hand.

   4. Documents concerning or comprising any investigation of communications or other links
      between or among Victim 1 or Victim 2, on one hand, and Elliott Management, its
      agents, or employees, on the other hand.

   5. Documents concerning or comprising any investigation of criminal conduct by
      Executive 1 (Devin Wenig), Executive 2 (Steve Wymer), and/or any other eBay
      executives.

   6. Documents sufficient to identify activities performed by Mr. Baugh authorized by or in
      support of U.S. government intelligence or law enforcement agencies or operations from
      2014 to 2018.
                Case 1:20-cr-10263-PBS Document 62 Filed 06/29/21 Page 2 of 3

Seth Kosto, Esq.
June 29, 2021
Page 2 of 3


       7. Documents concerning or comprising any agreements between Mr. Baugh and U.S.
          government agencies relating to the activities referenced in the previous request.

       8. Documents concerning or comprising written instructions or warnings provided to Mr.
          Baugh relating to the activities referenced in the previous two requests.

       9. Documents concerning or comprising any communications between the Natick PD and
          the FBI.

       10. Documents concerning or comprising any communications between the Natick PD and
           eBay.

       11. Documents concerning or comprising the internal investigation by Morgan Lewis and/or
           other outside counsel of the events at issue in the indictment.

       12. Documents concerning or comprising the internal investigation by eBay of the events at
           issue in the indictment.

       13. Please clarify whether the government is withholding materials responsive to the
           previous three requests, and/or materials responsive to Mr. Harville’s request no. 1 for
           documents provided to the government by eBay, on the grounds that they constitute
           witness statements, or on any other basis.

       14. The files listed in attachment 1 are “empty” (they consist of a single kilobyte with no
           content). Please provide replacements with content.

       15. Documents concerning or comprising the allegations contained in the complaint and/or
           warrant affidavits as set forth in attachment 2.

       16. The search warrant(s), subpoena(s), request(s), or consent(s) pursuant to which the
           materials listed in attachment 3 were provided to the government.

       17. Specific requests related to the Bates ranges listed in attachment 4.

       18. With regard to FBI-302s and other documents which may contain witness statements that
           qualify as Jencks material, I would ask that you reconsider your declination to produce
           those materials at this time, set forth in your June 22, 2021, response to the discovery
           letter from Mr. Harville’s counsel.

           While it may be true that the government is not required to produce “early Jencks,” it has
           long been the custom in this District to produce FBI-302s with automatic discovery and
           to withhold only grand jury transcripts until 21 days before trial. This sensible practice
           contributes to efficient trial preparation and informed, early resolution of cases. In
           addition, the 302s and other non-grand jury materials often contain exculpatory
                Case 1:20-cr-10263-PBS Document 62 Filed 06/29/21 Page 3 of 3

Seth Kosto, Esq.
June 29, 2021
Page 3 of 3


           information that the government may not yet recognize as such but, nevertheless, is
           obliged to produce. As the Editorial Board of Massachusetts Lawyers Weekly noted more
           than seven years ago:

                 [I]n many ways the debate about whether the materials contain
                 exculpatory evidence is beside the point. In the absence of some legitimate
                 reason for prosecutors to have waited until the eve of trial to produce
                 critical information to individuals it seeks to deprive of their liberty, this is
                 sheer gamesmanship. And it’s the type of “gotcha” justice that should be
                 eliminated
                 ...
                 Even if prosecutors are permitted to wait until just before trial to share
                 certain types of information with the defense, why would they choose to
                 exercise that right when a defendant’s liberty, and the public’s perception
                 of the system’s fairness, is on the line?

           Editorial, U.S. Attorney should stop ‘gotcha’ litigation tactics, MASSACHUSETTS
           LAWYERS WEEKLY, Jan. 16, 2014, available at
           http://masslawyersweekly.com/2014/01/16/u-s-attorneyshould-stop-gotcha-litigation-
           tactics/.

           Since there is a protective order in place and no conceivable threat to witness security, it
           is difficult to understand the basis for the government’s decision to withhold this material
           other than perceived strategic advantage.

         Please feel free to contact me with any questions. We will be happy clarify our requests
   and make efforts to narrow potential areas of disagreement.

           Thank you.

                                                     Sincerely,


                                                     William W. Fick

   cc:     Clerk, U.S.D.C. (by ECF)
           Daniel K. Gelb, Esq. (by email)
           Jonathan D. McDougall, Esq. (by email)
           Daniel N. Marx, Esq. (by email)
